                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                     JONESBORO DIVISION

GREENE COUNTY TECH SCHOOL DISTRICT                                                        PLAINTIFF

v.                                 Case No. 3:17-cv-00047-KGB

MW, an adult, and CARLA WILSON,
mother of MW                                                                          DEFENDANTS

                                               ORDER

        On March 1, 2019, the Court entered an Order granting plaintiff Greene County Tech

School District’s (the “District”) motion to dismiss with respect to a claim for attorneys’ fees under

the Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. §§ 1415, et seq., and denying

the District’s motion with respect to the counterclaim and third-party complaint filed by defendants

MW, an adult, and Carla Wilson, mother of MW (collectively “the Wilsons”) (Dkt. No. 32, at 18).

The Court also retained subject matter jurisdiction over the Wilsons’s counterclaim and third-party

complaint (Id.). In that Order, the Court denied the District’s motion to dismiss the Wilsons’s

counterclaim and third-party complaint because of the limited record and briefing submitted by

the parties (Id., at 14).

        Specifically, the Court explained that, to date, the parties have not addressed whether and

to what extent the Wilsons failed to exhaust their administrative remedies under the IDEA with

respect to their counterclaim and third-party complaint (Id.). Further, the Court stated that the

parties did not adequately brief the law or identify the record facts related to the specific application

of preclusion with respect to the Wilsons’s remaining claims in the counterclaim and third-party

complaint regarding alleged violations of procedural and substantive due process and equal

protection under the Fourteenth Amendment, pursuant to 42 U.S.C. § 1983, and for violation of

stay-put under 20 U.S.C. § 1415(j); Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 701
et seq.; and Title II of the Americans with Disabilities Act, 42 U.S.C. § 12131-12165, for unlawful

discrimination based on disability (Id.).

       Pursuant to the Court’s March 31, 2019, Order (Dkt. No. 32), the Court sets forth the

following briefing schedule:

       1. The District’s brief shall be served and filed on or before June 3, 2019.

       2. The Wilsons’s response briefs shall be served and filed within 30 days after service of

           the District’s brief.

       3. The District may serve and file a reply brief within 14 days after service of the

           Wilsons’s brief.

       4. The parties may agree with one another, or either party may petition the Court for good

           cause shown, to modify the briefing deadlines set forth in this Order.

       It is so ordered this the 6th day of May, 2019.



                                                     _______________________
                                                     Kristine G. Baker
                                                     United States District Judge




                                                2
